Citation Nr: 0637852	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945 and from March 1948 to September 1966.  He died in March 
2003 and is survived by his spouse (the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in April 2004, the appellant initially requested a 
Board hearing.  In correspondence dated in July 2006, 
however, she withdrew her hearing request and asked that her 
case be forwarded to the Board for review.  Therefore, her 
hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2006).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 2003 as a result of respiratory failure due to or as a 
consequence of obstructive pulmonary disease (COPD) 
exacerbation and pneumonia.

2.  At the time of his death, service connection had been 
established for tinnitus, residuals of a fracture of the left 
clavicle, amputations of the fourth and fifth toes of the 
right foot, and bilateral hearing loss.  

3.  There is no relationship between the cause of the 
veteran's death and his period of service or a service-
connected disability.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1310 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation (DIC) for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The veteran's death is considered a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died in March 2003.  The 
certificate of death lists respiratory failure as the 
immediate cause of death due to or as a consequence of COPD 
exacerbation and pneumonia.  At the time of his death, 
service connection had not been established for a respiratory 
disorder.  Indeed, a December 2002 rating decision denied the 
veteran's claim of entitlement to service connection for 
COPD.  Nevertheless, the appellant maintains that the veteran 
had been diagnosed with emphysema (COPD) while on active duty 
in either 1965 or 1966, which progressed during his lifetime 
and eventually contributed to his death.  In other words, she 
claims that a service-connected disability either caused or 
contributed to the veteran's death.  

The veteran's service medical records make no reference to a 
chronic respiratory disorder.  In October 1953, the veteran 
was seen for complaints of chest pain and a non-productive 
cough.  X-rays revealed evidence of an old healed infection, 
but were otherwise normal.  He was next seen in February 1963 
for a heavy cough and chest pain due to flu syndrome.  A 
March 1964 report notes the veteran's complaints of recent 
episodes of sharp substernal pain associated with movement 
and respiration.  The initial diagnosis was possible 
pleurisy; however, X-rays revealed that the lung fields were 
clear and that the diaphragms, pleurae, and bony thorax were 
normal.  

The veteran's service medical records do not support the 
appellant's claim that he had a chronic respiratory disorder, 
such as emphysema, during either period of active duty.  In 
this regard, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity of time as distinguished from isolated 
findings that the veteran suffered from periodic colds and 
maladies.  38 C.F.R. § 3.303.  The Board finds these records 
provide highly probative evidence against the appellant's 
claim.  

The post-service medical evidence also provides highly 
probative evidence against the appellant's claim.  The record 
shows that the veteran was first diagnosed with a chronic 
respiratory disorder many years after his separation from 
active duty.  In this regard, a December 1966 VA examination 
report, performed just months after his separation from his 
second period of active duty, makes no reference to a chronic 
respiratory disorder.  A radiology examination performed at 
that time showed that the lung fields were clear and that 
cardiac and aortic shadows were normal.  Hence, this 
examination report provides highly probative evidence against 
the appellant's claim that the veteran had COPD or emphysema 
in service. 

Indeed, the record shows that the veteran was first diagnosed 
with a respiratory disorder in 1989, approximately 23 years 
after his separation from active duty.  An October 1989 
radiology report from Patrick Air Force Base Hospital lists a 
diagnosis of obstructive pulmonary disease.  This 23-year 
period between the veteran's separation from active duty and 
his first complaints of respiratory problems precludes a 
finding of continuity of symptomatology, and thus provides 
highly probative evidence against the appellant's claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

The Board has also reviewed other VA and private treatment 
records dated since October 1989.  Although several of these 
records list diagnoses of COPD, emphysema, and chronic 
bronchitis, none includes a medical opinion concerning the 
etiology or date of onset of these respiratory disorders.  In 
other words, no medical evidence relates the veteran's COPD 
to either period of active duty service.  Instead, several of 
these records suggest that the veteran's respiratory 
disorders may be due to his extensive history of smoking.  
The post-service medical record, as a whole, is found to 
provide evidence against this claim. 

Although not raised by the appellant, the Board has 
considered the possible argument that the veteran's COPD is 
due to cigarette smoking that began in service or that he 
became nicotine dependent in service.  However, legislation 
was enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service under 38 
U.S.C.A. § 1103.  Section 1103 applies to claims filed after 
June 9, 1998.  Since the appellant filed her claim in April 
2003, service connection for the cause of the veteran's death 
based on the use of tobacco products is precluded.

The Board also considered the appellant's own statements in 
support of her claim.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
reflect that the appellant possesses the medical training and 
expertise necessary to render an opinion as to the cause of 
the veteran's death, her lay statements are of little 
probative value and cannot serve as a basis for granting her 
claim.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband 
but may not go beyond the factual evidence presented in this 
claim to provide a favorable determination.  Accordingly, the 
appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO dated in May 2003: 
(1) informed the appellant about the information and evidence 
not of record that is necessary to substantiate her claim; 
(2) informed her about the information and evidence that VA 
will seek to provide; (3) informed her about the information 
and evidence she is expected to provide; and (4) requested 
her to provide any evidence in her possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of the appellant's claim.  However, the 
timing of the subsequently issued letter is not prejudicial 
to the appellant, as she was provided adequate notice before 
the claim was readjudicated by various rating actions.  See 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006) (holding that as long as a determination was made 
following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and her representative.  
The Board finds that a medical opinion is not necessary to 
determine whether the veteran's COPD is related to service, 
as there is no medical evidence of a chronic respiratory 
condition until 23 years after the veteran's separation from 
active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As service and post-service medical records provide 
no basis to grant the appellant's claim, and in fact provide 
evidence against her claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


